         Case 2:20-cv-00660-MAK Document 11 Filed 05/15/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AYESHAH LACY, et al.                            : CIVIL ACTION
                                                 :
                       v.                        : NO. 20-660
                                                 :
 BANK OF AMERICA, et al.                         :


                                      MEMORANDUM
KEARNEY, J.                                                                           May 15, 2020
       Disappointed with a state court judge’s order against them in an ongoing mortgage

foreclosure case, the property owners filed suit here against their state court adversary seeking to

change the state court result. They filed suit were without paying the filing fees and we granted

them leave to proceed in forma pauperis. Congress requires we now screen this case before we

cause the Marshal to incur costs of service and the Defendants to respond. After screening, we

must dismiss the property owners’ second-shot-at-the-apple without prejudice should they be able

to amend their complaint to plead a claim not barred by the Rooker-Feldman doctrine.

I.     Facts

       Ayeshah and Craig Lacy (“the Lacys”) sue Bank of America Home Loan Servicing, L.P.

and MTGLQ Investors. 1 They seek relief relating to a mortgage foreclosure action in state court. 2

The Lacys acknowledge “[a] civil action between these parties or other parties arising out of the

transaction or occurrence alleged . . . is currently still active in the State of Pennsylvania [County

of] Montgomery.” 3

       We take judicial notice of facts relating to the state court action. 4 In 2009, Bank of America

Home Loan Servicing filed a Complaint in Mortgage Foreclosure against the Lacys in the Court

of Common Pleas of Montgomery County, Pennsylvania. 5 Three years later, MTGLQ Investors
             Case 2:20-cv-00660-MAK Document 11 Filed 05/15/20 Page 2 of 7




substituted itself as the plaintiff. 6 MTGLQ Investors alleged Craig Lacy had defaulted on a

promissory note relating to a mortgage loan and owed a principal balance of $234,555.26. 7 The

Lacys defended the case, arguing they never signed the mortgage note. 8 In November 2019, the

Honorable Gail A. Weilheimer granted MTGLQ Investors’ motion for summary judgment after it

“produced a true and correct copy of the original Promissory Note[.]” 9

         The Lacys attack the validity of Judge Weilheimer’s ruling. They maintain they did not

sign the promissory note.10 The Lacys argue MTLGLQ Investors’ lawyers did not follow notice

requirements before filing in the Court of Common Pleas of Montgomery County. 11 They argue

this failure constitutes the unauthorized practice of law. 12 They argue MTLGLQ Investors lacked

standing to sue in Montgomery County because it did not give the Lacys time “to seek help for

Homeowners before filing [the] Summons [and] Complaint.” 13            The Lacys argue MTGLQ

Investors violated the Home Ownership and Equity Protection Act and the Fair Debt Collection

Practices Act. 14 They argue Defendants are liable for negligence and gross negligence under 28

U.S.C. § 144, willful misconduct, and conspiring to fraudulently transfer assets. 15 We liberally

interpret each of these claims (to the extent viable) to be based on the state court action. 16 They

seek $10,000,000.00 in compensatory damages, $10,000,000.00 in exemplary damages, and other

relief. 17

II.      Analysis

         Having previously granted the Lacys motion to leave to proceed in forma pauperis as they

are incapable of paying the fees to commence this civil action, 18 Congress requires us to evaluate

the plead merits of the complaint under 28 U.S.C. § 1915(e)(2)(B). 19 Congress requires we

consider whether the “action or appeal—(i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from


                                                 2
          Case 2:20-cv-00660-MAK Document 11 Filed 05/15/20 Page 3 of 7




such relief.” 20 If we determine the case falls within one of these three categories, Congress directs

us to dismiss.21

        When we consider whether to dismiss a complaint as “frivolous or malicious” under §

1915(e)(2)(B)(i), we must inspect whether we may exercise our limited subject matter

jurisdiction. 22 When considering whether to dismiss a complaint for failure to state a claim under

§ 1915(e)(2)(B)(ii), we use the same standard used under Federal Rule of Civil Procedure

12(b)(6). 23 “‘[A] complaint must contain sufficient factual allegations, taken as true, to ‘state a

claim to relief that is plausible on its face.’” 24 “We accept all factual allegations in the complaint

as true and construe those facts in the light most favorable to the plaintiff.” 25 We are directed by

our Court of Appeals to be “mindful of our ‘obligation to liberally construe a pro se litigant’s

pleadings …’” 26

        The Lacys plead little factual background other than contesting their obligations on the

promissory note. The parties litigated their obligations under the promissory note in the

Montgomery County Court of Common Pleas. Judge Weilheimer held the Lacys are parties to the

promissory note and are legally obligated to pay consistent with the terms. We see no other basis

for this lawsuit but to challenge (1) whether Bank of America Home Loan Servicing, L.P. and

MTGLQ Investors validly pursued the original lawsuit, and (2) whether Judge Weilheimer erred

by entering judgment. We lack subject matter jurisdiction under the Rooker-Feldman doctrine to

decide these or any related questions. Lacking subject matter jurisdiction, we must dismiss under

§ 1915(e)(2)(B)(i).

        “Under the Rooker-Feldman Doctrine, a district court is precluded from entertaining an

action, that is, the federal court lacks subject matter jurisdiction, if the relief requested effectively

would reverse a state court decision or void its ruling.” 27 The Supreme Court defined the contours



                                                   3
          Case 2:20-cv-00660-MAK Document 11 Filed 05/15/20 Page 4 of 7




of Rooker-Feldman, explaining that the doctrine deprives the lower federal courts of jurisdiction

only in “cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.” 28 Rooker-Feldman is not implicated “simply because a

party attempts to litigate in federal court a matter previously litigated in state court.” 29 If the matter

was previously litigated, as long as the “federal plaintiff ‘present[s] some independent claim, albeit

one that denies a legal conclusion that a state court has reached in a case to which he was a party .

. . , then there is jurisdiction and state law determines whether the defendant prevails under

principles of preclusion.’” 30

        Clarifying the Rooker-Feldman doctrine, our Court of Appeals instructs we lack

jurisdiction only if (1) the federal plaintiff lost in state court; (2) the plaintiff complains of injuries

caused by the state court judgment; (3) the judgment was rendered before the federal suit was filed;

and (4) the plaintiff has invited the district court to review and reject the state judgment. 31 When

a “federal plaintiff brings a claim, whether or not raised in state court, that asserts injury caused

by a state-court judgment and seeks review and reversal of that judgment, the federal claim is

‘inextricably intertwined’ with the state judgment.” 32 In deciding whether a claim is inextricably

intertwined, the federal court must determine exactly what the state court held. 33 The court must

then articulate the federal relief sought by the plaintiff. 34 If this relief “requires determining that

the state court decision is wrong or would void the state court’s ruling,” then the issues are

inextricably intertwined and the federal court lacks subject matter jurisdiction. 35

        On multiple occasions, our Court of Appeals has held the Rooker-Feldman doctrine bars

federal courts from providing relief invalidating a state court foreclosure decision. 36 For example,

in Easley v. New Century Mortgage Corporation, the plaintiff sought compensation for “damage



                                                    4
             Case 2:20-cv-00660-MAK Document 11 Filed 05/15/20 Page 5 of 7




to her credit rating caused by the foreclosure.” 37 Our Court of Appeals held the Rooker-Feldman

doctrine barred the plaintiff’s claims because the plaintiff sought damages “stemming directly

from the state court’s judgment in the foreclosure action.” 38

           The Lacys claims fall within the four-part test depriving us of jurisdiction under the

Rooker-Feldman doctrine. First, they lost in state court when Judge Weilheimer entered judgment

in November 2019. Second, their federal claims solely complain of injuries caused by the

judgment in the state court action. Third, they filed in federal court three months after Judge

Weilheimer’s November 2019 order granting judgment. Fourth, the Lacys’ claims invite us

inspect and reject Judge Weilheimer’s judgment. They ask us to consider the validity of signatures

and whether MTGLQ Investors met required procedural requirements. We lack the authority to

inspect the validity of Judge Weilheimer’s judgment or to grant damages to the Lacys solely

stemming from this judgment. Finding we lack subject matter jurisdiction under the Rooker-

Feldman doctrine, we need not explore other grounds for dismissal under 28 U.S.C. §
                   39
1915(e)(2)(B).

III.       Conclusion

           Under 28 U.S.C. § 1915(e)(2)(B)(i), we lack subject matter jurisdiction over this action

challenging an ongoing mortgage foreclosure judgment in state court under the Rooker-Feldman

doctrine. We must dismiss. As the Lacys are proceeding pro se, we grant them leave to timely

amend if they can state a claim not barred by the Law.


1
    ECF Doc. No. 2-1.
2
    Id. at pp. 12-15.
3
    Id. at p. 2.




                                                  5
             Case 2:20-cv-00660-MAK Document 11 Filed 05/15/20 Page 6 of 7




4
  We may take “judicial notice of the record from a state court proceeding and consider it on a
motion to dismiss.” Schafer v. Decision One Mortg. Corp., No. 08-5653, 2009 WL 1532048, at *3
(E.D. Pa. May 29, 2009).
5
    ECF Doc. No. 2-1, at p. 2-3.
6
 BAC Home Loans Servicing, L.P. FKA Countrywide Home Loans Servicing, L.P. v. Lacy, No.
20-17734 (C.C.P. Mont. Cty.), Docket Entry No. 47.
7
    Id., Docket Entry No. 1.
8
    ECF Doc. No. 2-1, at p. 3.
9
 BAC Home Loans Servicing, L.P. FKA Countrywide Home Loans Servicing, L.P. v. Lacy, No.
2009-17734 (C.C.P. Mont. Cty.), Docket Entry No. 109.
10
     ECF Doc. No. 2-1, at p. 3-4.
11
     Id. at 3-5.
12
     Id. at p. 4.
13
     Id.
14
     Id. at p. 5.
15
     Id. at pp. 7-15.
16
     Id.
17
     ECF Doc. No. 2-1, at p. 15.
18
     ECF Doc. No. 9.
19
     28 U.S.C. § 1915(e)(2)(B).
20
     Id. §§ 1915(e)(2)(B)(i)-(iii).
21
     Id. § 1915(e)(2)(B).
22
  While we may always consider our subject matter jurisdiction sua sponte, we may also do so
under Section 1915(e)(2)(B)(i). Parker v. Baker, No. 19-1439, 2019 WL 6310754, at *2 (W.D. Pa.
Nov. 25, 2019).
23
  Elansari v. Univ. of Pennsylvania, 779 F. App’x 1006, 1008 (3d Cir. 2019) (citing Allah v.
Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).
24
     Id. (quoting Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d Cir. 2012)).

                                                   6
            Case 2:20-cv-00660-MAK Document 11 Filed 05/15/20 Page 7 of 7




25
     Id.
26
  Dooley v. Wetzel, No. 19-1684, 2020 WL 1982194, * 4 (3d Cir. Apr. 27, 2020) (citing Higgs v.
Attorney Gen., 655 F.3d 333, 339 (3d Cir. 2011), as amended (September 19, 2011)).
27
     Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181, 192 (3d Cir. 2006).
28
     Exxon Mobil Corp., 544 U.S. at 284.
29
     Id. at 293.
30
     Id.
31
     Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010).
32
     Id. at 170.
33
  FOCUS v. Allegheny Cnty. Court of Common Pleas, 75 F.3d 834, 840 (3d Cir. 1996) (citations
omitted).
34
     Perkins v. Beltway Capital, LLC, 773 F. Supp. 2d 553, 557–58 (E.D. Pa. 2011).
35
  Id. (quoting Laychock v. Wells Fargo Home Mortg., No. 07-4478, 2008 WL 2890962, at *2
(E.D. Pa. July 23, 2008)).
36
  See, e.g., Gage v. Wells Fargo Bank, NA AS, 521 F. App’x 49, 51 (3d Cir. 2013); Manu v. Nat'l
City Bank of Indiana, 471 F. App’x 101, 105 (3d Cir. 2012); Laychock v. Wells Fargo Home
Mortg., 399 F. App’x 716 (3d Cir. 2010); Easley v. New Century Mortg. Corp., 394 F. App’x 946
(3d Cir. 2010); Moncrief v. Chase Manhattan Mortg. Corp., 275 F. App’x 149, 152 (3d Cir. 2008).
37
     Easley, 394 F. App’x at 948.
38
     Id.
39
   But, as we dismiss without prejudice allowing leave to amend, we note the Lacys’ claims may
also be barred by res judicata, see Duhaney v. Attorney Gen. of U.S., 621 F.3d 340, 347 (3d Cir.
2010) (res judicata applies when there is “(1) a final judgment on the merits in a prior suit
involving (2) the same parties or their privies and (3) a subsequent suit based on the same cause
of action”), and may also fail our screening under Section 1915(e)(2)(B)(ii) by failing to plead
sufficient factual matter to plausibly state a claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (“a complaint must contain sufficient factual matter, accepted as true, to state a claim
to relief that is plausible on its face.”) (quotations omitted). We may further inspect these grounds
for dismissal if appropriate when screening the amended complaint – if one is filed in good faith.




                                                 7
